
	
		I
		111th CONGRESS
		1st Session
		H. R. 346
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Platts (for
			 himself and Ms. Foxx) introduced the
			 following bill; which was referred to the Committee on House Administration, and in
			 addition to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To repeal the provision of law that provides for
		  automatic pay adjustments for Members of Congress.
	
	
		1.Elimination of automatic pay
			 adjustments for Members of Congress
			(a)In
			 generalParagraph (2) of section 601(a) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 31) is repealed.
			(b)Technical and
			 conforming amendmentsSection 601(a)(1) of such Act is
			 amended—
				(1)by striking
			 (a)(1) and inserting (a);
				(2)by
			 redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3),
			 respectively; and
				(3)by
			 striking , as adjusted by paragraph (2) of this
			 subsection.
				
